               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NIGEL MARQUELL RANKIN,        )
                              )
               Plaintiff,     )
                              )
                              )          1:18cv353
               v.             )
                              )
RUFFIN SYKES, et al.,         )
                              )
               Defendants.    )

NIGEL MARQUELL RANKIN,        )
                              )
               Plaintiff,     )
                              )
                              )          1:18cv550
               v.             )
                              )
RUFFIN SYKES, et al.,         )
                              )
               Defendants.    )


          MEMORANDUM OPINION, ORDER, AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

     These cases come before the Court on Plaintiff’s Applications

to Proceed In Forma Pauperis (the “Applications”) filed in Case

Numbers 1:18cv353 and 1:18cv550 (Docket Entry 1) in conjunction

with his pro se Complaints (Docket Entry 2).1   For the reasons that

follow, the Court will grant Plaintiff’s instant Applications for

the limited purpose of recommending dismissal of these actions




     1
       The Applications and Complaints in both cases bear the same
Docket Entry numbers.
under 28 U.S.C. § 1915(e)(2) as frivolous, for failing to state a

claim, and as barred by various immunity doctrines.

                                LEGAL STANDARD

       “The federal in forma pauperis statute, first enacted in 1892

[and now codified at 28 U.S.C. § 1915], is intended to guarantee

that no citizen shall be denied access to the courts solely because

his poverty makes it impossible for him to pay or secure the

costs.”     Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 953 (4th

Cir.    1995)    (en   banc)    (internal    quotation     marks   omitted).

“Dispensing     with   filing   fees,   however,   [is]    not   without   its

problems. . . . In particular, litigants suing in forma pauperis

d[o] not need to balance the prospects of successfully obtaining

relief against the administrative costs of bringing suit.” Nagy v.

FMC Butner, 376 F.3d 252, 255 (4th Cir. 2004).              To address this

concern, the in forma pauperis statute provides that “the [C]ourt

shall dismiss the case at any time if the [C]ourt determines . . .

the action . . . (i) is frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief.”                28

U.S.C. § 1915(e)(2).

       As to the first of these grounds, “a complaint, containing as

it   does    both   factual    allegations   and   legal   conclusions,     is

frivolous where it lacks an arguable basis either in law or in



                                     -2-
fact.”    Neitzke v. Williams, 490 U.S. 319, 325 (1989).                 “The word

‘frivolous’      is     inherently   elastic       and   not     susceptible     to

categorical definition. . . . The term’s capaciousness directs

lower courts to conduct a flexible analysis, in light of the

totality of the circumstances, of all factors bearing upon the

frivolity of a claim.”         Nagy, 376 F.3d at 256–57 (some internal

quotation marks omitted).        In determining frivolousness, the Court

may “apply common sense.”        Nasim, 64 F.3d at 954.

       As to the second ground, a plaintiff “fails to state a claim

on which relief may be granted,” 28 U.S.C. § 1915(e)(2)(B)(ii),

when the complaint does not “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on

its face.’”      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis

added) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).      “Where     a   complaint    pleads    facts      that    are   ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the

line   between    possibility    and     plausibility     of    “entitlement     to

relief.”’”    Id. (quoting Twombly, 550 U.S. at 557).                 This standard

“demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”      Id.     In other words, “the tenet that a court must

accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.             Threadbare recitals of the




                                       -3-
elements of   a   cause    of    action, supported         by   mere    conclusory

statements, do not suffice.”           Id.2

     The third ground for dismissal under 28 U.S.C. § 1915(e)(2)(B)

generally applies to situations in which doctrines established by

the United States Constitution or at common law immunize government

entities and/or government personnel from liability for damages.

See, e.g., Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89

(1984) (discussing eleventh-amendment immunity of states and state

officials);   Pierson     v.    Ray,    386   U.S.   547   (1967)      (describing

interrelationship between 42 U.S.C. § 1983 and common-law immunity

doctrines); cf. Allen v. Burke, 690 F.2d 376, 379 (4th Cir. 1982)

(noting that, even where “damages are theoretically available under

[certain] statutes . . ., in some cases, immunity doctrines and

special defenses, available only to public officials, preclude or



     2
       Although “[a] document filed pro se is to be liberally
construed and a pro se complaint, however inartfully pleaded, must
be held to less stringent standards than formal pleadings drafted
by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation
and internal quotation marks omitted), the United States Court of
Appeals for the Fourth Circuit has “not read Erickson to undermine
Twombly’s requirement that a pleading contain more than labels and
conclusions,” Giarratano v. Johnson, 521 F.3d 298, 304 n.5 (4th
Cir. 2008) (internal quotation marks omitted) (dismissing pro se
complaint); accord Atherton v. District of Columbia Office of
Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (“A pro se complaint
. . . ‘must be held to less stringent standards than formal
pleadings drafted by lawyers.’ But even a pro se complainant must
plead ‘factual matter’ that permits the court to infer ‘more than
the mere possibility of misconduct.’” (first quoting Erickson, 551
U.S. at 94; then quoting Iqbal, 556 U.S. at 679)).

                                        -4-
severely   limit   the    damage    remedy”      (internal    quotation    marks

omitted)).

                                 INTRODUCTION

     Plaintiff initiated the first action against six defendants:

(1) “Ruffin Sykes” (“ADA Sykes”), (2) “Martin McGhee” (“Judge

McGhee”), (3) “Patrice Hennit” (“Judge Hennit”), (4) “Catherine

McCormick” (“Attorney McCormick”), (5) “Valerie Thomas” (“Deputy

Clerk Thomas”), and (6) “Abigail Smith” (“Deputy Clerk Smith”).

(Rankin v.   Sykes,      No.   1:18cv353,    Docket Entry      2   (the   “First

Complaint”) at 1 (M.D.N.C. Apr. 30, 2018).)            In the second action,

Plaintiff again named the original six defendants and added eight

other defendants: (7) “Susan Frye” (“Clerk Frye”), (8) “Kalesha

Barrino”   (“Bondsman      Barrino”),      (9)   “Officer    Ferguson,     P.D.”

(“Officer Ferguson”), (10) “Forsyth County Hall of Justice” (the

“Hall of Justice”), (11) “City of Winston-Salem” (“Winston-Salem”),

(12) Forsyth County District Attorney’s Office,” (13) “The Superior

Court Clerk of Courts [sic] office” (the “Clerk’s Office”), and

(14) “personal capacity defendants [sic] bond insurer companies”

(the “Insurance Companies”).          (Rankin v. Sykes, No. 1:18cv550,

Docket Entry 2 (the “Second Complaint”) at 1 (M.D.N.C. June 25,

2018).)3     The   Second      Complaint    effectively      incorporates   the


     3
        The Second Complaint includes “Forsyth County” in its list
of “PARTIES,” but not in the caption.        (Compare Rankin, No.
1:18cv550, Docket Entry 2 at 3; and id. at 1. Therefore, “Forsyth
County” does not qualify as a defendant. See Fed. R. Civ. P. 10(a)
(requiring a complaint’s caption to “name all the parties”); see

                                     -5-
allegations    of   the     First    Complaint.      (Compare     Rankin,   No.

1:18cv353, Docket Entry 2 at 3-14, with Rankin, No. 1:18cv550,

Docket Entry 2 at 1-17.)4

                                    DISCUSSION

     Although often hard to understand, the Complaints’ allegations

apparently    relate   to   “[e]vents,       occurrences,   and   transactions

. . . [Plaintiff] affirms took place in Forsyth County in February,

March, May and June of 2018 that give rise to [Plaintiff’s] cry and

supplication” (Docket Entry 2 at 2); more specifically, events that

occurred in Forsyth County Superior Court on February 5, 2018, and

March 26, 2018, and events leading up to and including Plaintiff’s

subsequent “arrest[s] and detainment on March 2, 2018, and June 1,



also Doe v. North State Aviation, LLC, No. 1:17cv346, 2017 WL
1900290, at *1 (M.D.N.C. May 9, 2017) (unpublished) (refusing to
address party not identified in caption). In any event, any claim
against Forsyth County in the Second Complaint fails as a matter of
law because it rests on the erroneous premise that Forsyth County
constitutes “the Employer of Susan Frye, Ruffin Sykes, [and the
Forsyth County District Attorney],” as well as the entity
“responsible for the policies, practices, and customs of the
Forsyth [C]ounty [H]all of Justice and the Forsyth County District
[A]ttorney’s Office, [and t]he Forsyth [C]ounty Superior Court
Clerk of Courts [sic] Office.” (Rankin, No. 1:18cv550, Docket Entry
2 at 3.) For reasons explained in the Discussion section below,
the State of North Carolina employs Clerk Frye, ADA Sykes, and the
Forsyth County District Attorney, and the Hall of Justice, District
Attorney’s Office, and Clerk’s Office in Forsyth County all qualify
as state agencies.
     4
       Accordingly, the Discussion that follows focuses on the
Second Complaint and parenthetical citations that follow refer to
the Second Complaint unless they include a specific reference to
case number 1:18cv353.

                                       -6-
2018” (id. at 11).     The Court “cannot shoulder the full burden of

fashioning a viable complaint for a pro se plaintiff,” Simon v.

Shawnee Corr. Ctr., Civ. Action No. 13-521-GPM, 2013 WL 3463595, at

*1 (S.D. Ill. July 9, 2013) (unpublished), but liberal construction

permits the conclusion that the Complaints seek relief, pursuant to

18 U.S.C. §§ 241, 242 and 42 U.S.C. §§ 1983, 1985, for Defendants’

alleged   conspiracy     which   deprived    Plaintiff   of   certain

constitutional rights.     (See, e.g.,   Docket Entry 2 at 2, 6-12.)5

Even liberally construed, however, Plaintiff’s claims fail as a

matter of law.

     A. Sections 241 and 242 Claims

     As an initial matter, two of the statutes on which Plaintiff

relies - Sections 241 and 242 - do not provide for a private cause

of action. Any claims predicated on Sections 241 and 242 thus fail

as a matter of law, because “[o]nly the United States as prosecutor

can bring a complaint under 18 U.S.C. §§ 241-242 (the criminal

analogue of 42 U.S.C. § 1983),” Cok v. Cosentino, 876 F.2d 1, 2



     5
       The First Complaint also contains a vague reference to
“crime remove to federal court under 28 USC 1443(1)” (Rankin,
18cv353, Docket Entry 2 at 14). To the extent Plaintiff seeks to
remove a state criminal case under Section 1443(1), that endeavor
fails, because Section 1443(1) applies only upon a showing that the
state court would deny Plaintiff a right “aris[ing] under a federal
law ‘providing for specific civil rights stated in terms of racial
equality,’” Wilkins v. Rogers, 581 F.2d 399, 403 (4th Cir. 1978)
(quoting Georgia v. Rachel, 384 U.S. 780, 792 (1966)) (internal
emphasis and ellipsis omitted), and the First Complaint makes no
such showing (see Rankin, 1:18cv353, Docket Entry 2).

                                  -7-
(1st Cir. 1989) (citations omitted).          See Andrews v. Heaton, 483

F.3d 1070, 1076 (10th Cir. 2007) (“[D]ismissal of [plaintiff’s]

claims . . . alleging violations of [Section 241 and other statutes

in Title 18 and Title 26 of the United States Code] was proper

because these are criminal statutes that do not provide for a

private right of action and are thus not enforceable through a

civil action.”); Tribble v. Reedy, No. 89-6781, 888 F.2d 1387

(table), 1989       126783 (4th Cir. Oct. 20, 1989) (unpublished)

(affirming dismissal of civil action “alleg[ing] violations of 18

U.S.C. §§ 241, 1341 and 1343 . . . [because u]nless there is a

clear Congressional intent to provide a civil remedy, a plaintiff

cannot recover civil damages for an alleged violation of a criminal

statute”).     Accordingly, the Court should dismiss Plaintiff’s

claims to the extent they rely on those statutes.

     B. Section 1983 Claim

     Next,    to   state   a   claim   for   relief   under   Section   1983,

Plaintiff must assert “that [he was] deprived of a right secured by

the Constitution or laws of the United States, and that the alleged

deprivation was committed under color of state law.”               American

Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999).6               To


     6
         Specifically, Section 1983 provides, in pertinent part, that

     [e]very person who, under color of any statute,
     ordinance, regulation, custom, or usage, of any State or
     Territory or the District of Columbia, subjects, or
     causes to be subjected, any citizen of the United States

                                       -8-
plead a civil conspiracy under Section 1983, Plaintiff must show

that (1) Defendants acted jointly in concert, (2) to commit some

overt act in furtherance of the conspiracy, which (3) resulted in

the deprivation of Plaintiff’s constitutional rights.         See Hinkle

v. City of Clarksburg, 81 F.3d 416, 421 (4th Cir. 1996).           In this

regard, courts can treat a private party acting in concert with

state officials in a conspiracy as acting under color of law for

Section 1983   purposes   — even    if   the   state   officials   possess

immunity.   See Dennis v. Sparks, 449 U.S. 24, 27–28 (1980).

     However, Plaintiff must raise his Section 1983 claims “against

a ‘person’” capable of committing a violation of his constitutional

rights.   Conley v. Ryan, 92 F. Supp. 3d 502, 519 (S.D. W. Va. 2015)

(quoting 42 U.S.C. § 1983).     As “Congress did not exercise its

power to abrogate a state’s Eleventh Amendment immunity when it

enacted 42 U.S.C. § 1983,” Coffin v. South Carolina Dep’t of Soc.

Servs., 562 F. Supp. 579, 585 (D.S.C. 1983), “a State is not a

person within the meaning of § 1983,” Will v. Michigan Dep’t of

State Police, 491 U.S. 58, 64 (1989).




     or other person within the jurisdiction thereof to the
     deprivation of any rights, privileges, or immunities
     secured by the Constitution and laws, shall be liable to
     the party injured in an action at law, suit in equity, or
     other proper proceeding for redress[.]

42 U.S.C. § 1983 (emphasis added).

                                   -9-
     Construed liberally, the Complaints allege that Defendants

conspired together to deprive Plaintiff of his

     Constitutional rights under United States Constitutional
     Amendment 14 section 1 privileges and immunities clause,
     the equal protection clause, the due process clause was
     violated such as the right to be given a specific trial
     date and time and assistance adequate notice, the right
     to   have  [his]   appearance   record[ed]   like  other
     defendant[s] who made physical appearance[s] in Superior
     Court room 6-B on February 5 and March 26, 2018 in
     Forsyth County, the right to be free from unlawful
     arrest, the right to inquire into the restraints on
     [Plaintiff’s] liberty and others mentioned in this
     Affidavit.

(Id. at 12.)   According to the Complaints, Defendants committed

this deprivation through

     proceeding[s] [which] were not fair and impartial
     pretrial hearings because [Plaintiff] wasn’t allowed to
     ask questions, have Constitutionally effective counsel,
     wasn’t given adequate notice because [Plaintiff] was told
     of [his] trial date the day of and given 1 hour to arrive
     at the last minute, then had an order for an arrest
     issued 2 times, each for days [Plaintiff] has proof [he]
     made a physical appearance.

(Id.)

     In particular, the Complaints assert that:

          [Plaintiff] affirms that [he] was physically
     present, [was] called, answered, spoke and [was] seen in
     Superior Court room 6-B on 2/5/18 and 3/26/18. For
     reasons to be determined by an Equitable Ruling,
     [Plaintiff] has shockingly been arrested, and forced to
     make bond for both appearances, consecutively, and has
     had [his] verbal pleadings for correction and relief
     ignored by [his] Court appointed Counsel and Bondsman
     (Kalesha) who both were verbally made aware of the
     deprivations while being knoedgeable of [Plaintiff’s]
     appearances. [Plaintiff’s] physical appearance was not
     recorded or given true credit by [ADA Sykes], [Deputy
     Clerk Thomas], or [Judge McGhee] or [Judge Hennit] on 2/5

                               -10-
     and 3/26. This first omission was followed by an order
     for arrest for failure to appear with a 4,000$ [sic]
     secured bond, which upon information and belief, was
     filled [sic] 2/27/2018, and [Plaintiff] did have a note
     from the warrant squad left at [his] house dated for
     2/27/2018. The second omissions [sic] was followed by an
     order for arrest for failure to appear with a 8,000$
     [sic] secured bond, which upon information and belief,
     was filled [sic] 3/28/2018, and [Plaintiff] did have a
     note from the warrant squad left at [his] house for
     3/28/2018.

(Id. at 2.)

     In addition, the Complaints allege that:

          [Defendants’] mind[s] w[ere] guilty intending
     because they all are schooled in law and have courtroom
     experience   and   Congress   put   the   United   States
     Constitution and Federal Statute to protect U.S. Citizens
     from injuries and invasions of natural and civil rights.
     They took oath to uphold the positive law and United
     States Constitution and told YHWH and man they would be
     honorable in doing so. There was no cause of
     justification for these actions because [Plaintiff]
     appeared both times, after taking off work for over 16
     hours, sitting in Court room 6-b long hours, talking face
     to face to [ADA] Sykes, [Judge] McGhee, [Judge] Hennit,
     and in front of [Deputy Clerk] Thomas and [Deputy Clerk]
     Smith, just to be later arrested as if [Plaintiff] never
     physically spoke in front of the stenographer Tanya Vines
     the other people [Plaintiff] named, while [Plaintiff]
     was inside Court room 6-b.      This process of telling
     [Plaintiff] that [Plaintiff] can’t get Court Appointed
     counsel and not letting [Plaintiff] get discovery
     documents regarding the complaining officer affidavits,
     not telling [Plaintiff] what day or time [Plaintiff’s]
     trial date is and calling me less than 48 hours after
     [Plaintiff] made an appearance at scheduled Court date,
     to tell [Plaintiff] that [he] has 1 hour to be in court
     or [he] will be arrested and maybe given a bail is a
     constitutionally inadequate process because [Plaintiff]
     is not given a fair chance to prepare for trial when [he]
     could be facing jail time for a traffic citation that
     [Plaintiff] has paid the Department of Motor Vehicles
     fine for already and made attempts to take care of the
     lawful way. Being arrested and having to use up most of

                               -11-
my savings after [Plaintiff] is already taking days out
of work to be in court in not fair to [Plaintiff] or any
under [sic] person put in a hard spot like [Plaintiff],
especially when on both those court dates other people
got specific dates and times that were at least a week
away.

. . . .

     Defendants abused discretion by going against oath
to uphold Constitution and ensure justice by doing the
complete opposite by not following the commands Congress
gave to treat [Plaintiff] fairly and use safe steps to
make sure things are done the lawful way. . . .

. . . .

     The agreements or communications, consultation,
cooperation, command from which an agreement can be
conferred are that they all know the 14th Amendment
clauses mentioned in this Complaint yet no [o]ne stepped
in to ensure Justice was properly administered. They got
paid for coming to work and used their job position to
carry out a plan to cause [Plaintiff] to go to jail. They
are connected to the injury, damage and liability because
had they all mentioned this, One hour standby and
continued to use this custom to cause [Plaintiff] to have
hardly any chance to prepare for trial.

. . . .

     Defendants [ADA Sykes] and [Attorney McCormick]
acting individually and in concert, deliberately and
recklessly attempted to coerce [Plaintiff] into taking a
guilty plea despite no complainant being present and
request for an equitable determinations in violation of
[Plaintiff’s] 14th amendment right not to be deprived of
liberty without due process of law and to a fair criminal
trial.

. . . .

     Defendants [Judge McGhee] and [Judge Hennit] acting
individually and in concert, fabricated information,
disregarded known grounds for dismissal, and deliberately
issued arrest orders for [Plaintiff] in violation of
[Plaintiff’s] 4th amendment right to liberty interest,

                          -12-
      14th amendment right not to be deprived of liberty
      without due process of law and to a fair criminal trial.

      . . . .

           Defendants [Deputy Clerk Thomas] and [Deputy Clerk
      Smith] acting individually and in concert, deliberately
      did not note [Plaintiff’s] appearance for the record, in
      violation of [Plaintiff’s] 14th amendment right not to be
      deprived of liberty without due process of law and to a
      fair criminal trial.

      . . . .

           All named defendants, acting individually and in
      concert, deliberately, despite knowing probable cause did
      not exist to arrest, continually issued unlawful orders
      for arrest and chose to enforce those orders while
      simultaneously choosing to prosecute a complainant-less
      claim, and caused to be arrested, continually detained
      and prosecuted for false failure to appear allegations in
      violation of [Plaintiff’s] 14th amendment rights not to
      be deprived of liberty without due process of law, equal
      protection under the law, privileges, and immunities and
      to a fair criminal trial.

(Id. at 11-15 (bullet points omitted).)

      i. ADA Sykes

      Turning to the specific allegations against each Defendant,

Plaintiff has alleged that, with “authority to act as district

attorney . . . , [ADA Sykes] asked [Attorney McCormick] to ask

Plaintiff to plead guilty and just pay cost and fines without

imposing sentence given.”        (Id. at 3.)     The Complaints also state

that ADA Sykes chose not to “dismiss the [Plaintiff’s] case when

the   complaining    [officer]    failed    to   appear.”      (Id.    at   4.)

Additionally,   according    to     the    Complaints,   ADA   Sykes    “made

[Plaintiff] stay in the audience when [Plaintiff] tried to walk to

                                    -13-
the table where the other defendants went that day.”                     (Id. at 8.)

Further, Plaintiff has asserted that:

       [ADA Sykes] routinely, notoriously, as a matter of
       policy, custom, and pattern and practice violated
       constitutional and ethical norms by deliberately and
       recklessly failing to investigate known grounds for
       dismissal in order to permit [ADA Sykes] to prosecute
       [Plaintiff] without any form of equitable relief and
       engaged in additional acts of prosecutorial misconduct
       aimed at securing convictions at all cost.

(Id. at 13.) Finally, “[Plaintiff], upon information and belief[],

believes   [ADA        Sykes]   was   attempting   to     escape       some   type   of

financial obligation on his bond for the damages [Plaintiff] had

suffered from several injuries to [Plaintiff’s] personal property,

including but not limited to [Plaintiff’s] natural and civil

rights.”       (Id. at 9.)

       Here,     the    Complaints     seek    damages    from     a    state   court

prosecutor and, further, fail to offer any factual allegations that

would suggest that ADA Sykes acted outside of the judicial phase of

the criminal prosecution. Coordinately, the Supreme Court has held

that    “absolute       immunity      appl[ies]    with    full        force”   to    a

prosecutor’s activities that remain “intimately associated with the

judicial phase of the criminal process.”                Imbler v. Pachtman, 424

U.S. 409, 430 (1976);           see also Polidi v. Bannon, 226 F. Supp. 3d

615, 620 (E.D. Va. Dec. 28, 2016) (“Prosecutors are absolutely

immune from suits for money damages for conduct in or connected

with judicial proceedings.”) Accordingly, the Court should dismiss


                                        -14-
the Complaints’ claim(s) for damages against ADA Sykes in his

individual capacity.

      To the extent the Complaints assert an official capacity

Section 1983 claim for damages against ADA Sykes, such claim would

fail as frivolous, because “a suit against a state official in his

or her official capacity is not a suit against the official but

rather is a suit against the official’s office,” Will, 491 U.S. at

71, and “a State is not a person within the meaning of § 1983,” id.

at 64.   In North Carolina, district attorneys and their assistants

act as arms of the State.       See N.C. Gen. Stat. §§ 7A-60 (creating

prosecutorial districts and position of district attorney), 7A-61

(empowering district attorneys to “prosecute in a timely manner in

the name of the State all criminal actions”), 7A-63 (providing for

assistant district attorneys to aid district attorney), 7A-65

(establishing compensation for district attorneys and assistant

district attorneys).    As a result, any official capacity damages

claim under Section 1983 against ADA Sykes suffers from an obvious

fatal defect, as “neither a State nor its officials acting in their

official capacities are ‘persons’ under § 1983,” Will, 491 U.S. at

71.

      The foregoing analysis leaves only the issue of injunctive

and/or   declaratory   relief    against   ADA   Sykes   (in   either   his




                                   -15-
individual or official capacity).7              The First Complaint makes

general   reference     to    equitable      relief     at   several       points

(see Rankin, No. 18cv353, Docket Entry 2 at 9-11), but, in terms of

specifics, mentions only “an injunction to prevent further civil

right derivations [sic] and to rectify past wrongs that occurred on

these times complained about” (id. at 10).             The Second Complaint

repeats that demand (see Docket Entry 2 at 17) and adds the

following requests:

     1) “a preliminary injunction to restrain actors in [F]orsyth

[C]ounty from detaining [Plaintiff] . . . unlawfully without due

process so     that   [he]   can   peacefully      prepare   for   [his]    trial

injunction that will [e]njoin judge[s] from ordering [Plaintiff’s]

detention” (id. at 17-18);

     2)   “a   declaratory    judgment      that    [Defendants’]    practices

violate [the] United States Constitution and Federal United States

Codes” (id. at 18);

     3) “an injunction or decree making judges and clerks expunge

records of unlawful arrest and to [d]ischarge these [c]harges of




     7
       “[A] state official in his or her official capacity, when
sued for injunctive relief, would be a person under § 1983 because
official-capacity actions for prospective relief are not treated as
actions against the State.” Will, 491 U.S. at 71 n.10 (internal
quotation marks omitted).



                                     -16-
DWLR [driving while license revoked] because of the deprivations

suffered already” (id.);

        4) “a permanent injunction guaranteeing [Plaintiff] peace

unless in gross violation of the Law” (id.); and

        5)   “a   [d]eclaratory    judgment           confirming     and   asserting

[Plaintiff’s] rights, including but not limited to . . . not be

victimized by wholly arbitrary acts . . . [or] treated different

.   .   . for     traffic   citations[,]      .   .    .   to be     afforded   equal

protection of the Law, due process protection of the Law, and all

applicable statutory and equitable benefits, rights, privileges,

immunities,       and   protections,    .     .   .     to   life,    liberty,    and

property[,] . . . to accept the beneficial effects of . . . being

classified by the courts as a black natural person and United

States Citizen and North Carolina Citizen[,] . . . to not have

[his] protected rights improperly invaded by acts of [ADA] Sykes

and any other Public Actor and their agents[,] . . . to seek

redress for such wrongs such as . . . selective enforcement of

laws, exculpatory evidence not being admitted and ministerial

usurpation and oppression[,] . . . to have [his] appearances duly

recorded like others[,] . . . to a preliminary and permanent

injunction to prevent reasonable threat of repeated constitutional

violations[,] . . . to free expression and personal liberty, . . .

to bodily integrity[,] . . . to live peaceably in home without



                                       -17-
being harassed or assaulted, [to] use public sidewalks and streets

without being assaulted, kidnapped, and thrown in a dungeon[,]

. . . to have personal rights, property rights, civil rights, and

civil liberties     protected   from   unlawful   invasions,    .   .   .   to

judicially assert actions, . . . [and] to recoup in action to

enforce liability” (id.).

     The Court’s authority to afford declaratory relief arises only

“[i]n a case of actual controversy within its jurisdiction, . . .

upon the filing of an appropriate pleading . . . .”            28 U.S.C. §

2201(a).   Moreover, “[d]eclaratory judgments are not meant simply

to proclaim that one party is liable to another.”              Johnson v.

McCuskey, 72 F. App’x 475, 478 (7th Cir. 2003) (citing Loveladies

Harbor, Inc. v. United States, 27 F.3d 1545, 1553–54 (Fed. Cir.

1994) (en banc)).    Rather, declaratory judgments “define the legal

rights and obligations of the parties in the anticipation of some

future conduct.”    Johnson 72 F. App’x at 477 (emphasis added).            In

this regard,

     under the facts alleged [in a complaint], there must be
     a substantial continuing controversy between parties
     having adverse legal interests.     The plaintiff must
     allege facts from which the continuation of the dispute
     may be reasonably inferred. Additionally, the continuing
     controversy may not be conjectural, hypothetical, or
     contingent; it must be real and immediate, and create a
     definite, rather than speculative threat of future
     injury. The remote possibility that a future injury may
     happen is not sufficient to satisfy the “actual
     controversy” requirement for declaratory judgments.



                                  -18-
Emory v. Peeler, 756 F.2d 1547, 1552 (11th Cir. 1985) (citations

omitted).     “Basically, the question in each case is whether the

facts alleged, under all the circumstances, show that there is a

substantial    controversy,     between parties      having   adverse legal

interests, of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment.”         Maryland Cas. Co. v. Pacific

Coal & Oil Co., 312 U.S. 270, 273 (1941).

       Here, the requests for relief arise from Plaintiff’s belief

that Defendants’ acts, or their failures to act, resulted in his

wrongful arrests. (See Docket Entry 2.) In particular, he asserts

that

       [a]s   of 6/25/2018,   [his]   most  recent  scheduled
       appearance, [Attorney McCormick] and [ADA Sykes] . . .
       both refused to give [Plaintiff] an adequate and fair
       notice of trial. . . . [Plaintiff] feels that the
       conspiracy to keep [him] deprived of [his] rights is
       still in motion and [PLAINTIFF] NEEDS EMERGENCY
       ASSISTANCE because [he] is in fear of [his] civil and
       natural rights being violated and [of] suffering more
       injuries because of this conspiracy.

(Id. at 13).

       Although Plaintiff may believe that he will suffer future

injury, the factual matter provided reflects nothing more than a

“speculative    threat   of    future   injury,”    which   falls   short   of

“‘actual    controversy’      requirement   for    declaratory    judgments,”

Emory, 756 F.2d at 1552 (quoting 28 U.S.C. § 2201).              “Considering

that [P]laintiff’s allegations do not reflect an actual, continuing

controversy with . . . [D]efendant[s] that will result in a future

                                    -19-
injury to [Plaintiff], [P]laintiff’s claim for declaratory relief

is without legal merit and is therefore frivolous.”          May v.

Patterson, Civ. Action No. 12-703, 2013 WL 4776345, at *6 (S.D.

Ala. Sept. 5, 2013) (unpublished).

     Furthermore, as quoted above, the Complaints’ request for

injunctive relief suffers from gross overbreadth.      That defect

alone warrants dismissal of that aspect of Plaintiff’s claim

against ADA Sykes.   See generally PMB Prods., LLC v. Mead Johnson

& Co., 639 F.3d 111, 128 (4th Cir. 2011) (“[The Fourth Circuit]

will vacate an injunction if it . . . does not carefully address

only the circumstances of the case.”); Hayes v. North State Law

Enforcement Officers Ass’n, 10 F.3d 207, 217 (4th Cir. 1993)

(“Although injunctive relief should be designed to grant the full

relief needed to remedy the injury to the prevailing party, it

should not go beyond the extent of the established violation.”).

     Additionally, “[w]hen a plaintiff seeks injunctive relief, the

‘injury in fact’ element of standing requires more than simply an

allegation of [a] defendant’s prior wrongful conduct.”      Harty v.

Luihn Four, Inc., 747 F. Supp. 2d 547, 551-52 (E.D.N.C. 2010)

(citing City of Los Angeles v. Lyons, 461 U.S. 95, 103 (1983)).    A

plaintiff must demonstrate “a real or immediate threat that the

plaintiff will be wronged again - a likelihood of substantial and

immediate irreparable injury.”    Lyons, 461 U.S. at 111.    In that

regard,


                                 -20-
       bare allegations of what is likely to occur are of no
       value since the court must decide whether the harm will
       in fact occur. The movant must provide proof that the
       harm has occurred in the past and is likely to occur
       again, or proof indicating that the harm is certain to
       occur in the near future.

Bloodgood v. Garraghty, 783 F.2d 470, 476 (4th Cir. 1986).                 Here,

the Complaints offer only “bare allegations of what is likely to

occur,” id., and do not show “a likelihood of substantial and

immediate irreparable injury,” Lyons, 461 U.S. at 111.

       Abstention principles articulated in Younger v. Harris, 401

U.S.    37   (1971),   further   compel      dismissal   of   the   Complaints’

requests for injunctive and/or declaratory relief as frivolous.

“In Younger, the Supreme Court detailed our ‘national policy

forbidding federal courts to stay or enjoin pending state court

proceedings     except   under   special      circumstances.’”       Nivens   v.

Gilchrist, 444 F.3d 237, 241 (4th Cir. 2006) (“Nivens II”) (quoting

Younger, 401 U.S. at 41); see also Samuels v. Mackell, 401 U.S. 66,

73     (1971)   (holding   that,      “where     an    injunction     would   be

impermissible under [Younger abstention] principles, declaratory

relief should     ordinarily     be   denied    as    well”)).      The   Younger

doctrine generally requires abstention by a federal court “if (1)

there is an ongoing state judicial proceeding brought prior to

substantial progress in the federal proceeding; that (2) implicates

important, substantial, or vital state interests; and (3) provides

adequate opportunity to raise constitutional challenges.”                 Nivens

II, 444 F.3d at 241.

                                      -21-
     As to the first of those elements, Plaintiff’s allegations (as

quoted above) indicate that proceedings in state criminal cases

began before the filing of the Complaints and remain ongoing.           As

to the second element, the Fourth Circuit has held that “North

Carolina has a very important, substantial, and vital interest in

preventing violations of its criminal laws.”     Nivens v. Gilchrist,

319 F.3d at 151, 154 (4th Cir. 2003) (“Nivens I”).        As to the third

element, the Fourth Circuit has ruled that “ordinarily a pending

state prosecution provides the accused a fair and sufficient

opportunity for vindication of federal constitutional rights.”

Gilliam v. Foster, 75 F.3d 881, 903 (4th Cir. 1996).

     Because the basic elements triggering Younger abstention arise

in this case, this Court could entertain Plaintiff’s claims only if

“(1) ‘there is a showing of bad faith or harassment by state

officials responsible for the prosecution’; (2) ‘the state law to

be applied in the criminal proceeding is flagrantly and patently

violative of express constitutional prohibitions’; or (3) ‘other

extraordinary   circumstances’   exist   that   present    a   threat   of

immediate and irreparable injury,” Nivens II, 444 F.3d at 241

(quoting Kugler v. Helfant, 421 U.S. 117 (1975)).

     Here, the Complaints (again, as quoted above) do not contain

factual allegations that would bring this case within any of the

foregoing exceptions.   Plaintiff must challenge the legitimacy of

the charges against him in state criminal court and then, if


                                 -22-
necessary, pursue appropriate relief.     See Ballenger v. Owens, 352

F.3d 842, 845–46 (4th Cir. 2003).

     In sum, no aspect of the Complaints’ Section 1983 claim(s)

against ADA Sykes may proceed.

     ii. Judge McGhee and Judge Hennitt

     With regard to Plaintiff’s individual capacity claims against

Judge McGhee and Judge Hennit, the Complaints assert as follows:

During the first hearing at issue, held on February 5, 2018, in

front of Judge McGhee, Plaintiff requested “in writing a ruling

what [his] rights are from [his] Father in Heaven and Congress, and

[asked] about the issue at hand and that if [Attorney McCormick]

could not do much for being ‘stand-by counsel’. . ., could [Judge

McGhee] make her [Plaintiff’s] regular counsel.”      (Docket Entry 2

at 4.)    Judge McGhee “told [Plaintiff] that he had “waived [his]

rights to counsel,” denied his request for appointment of counsel,

told Plaintiff that “[Attorney] McCormick would remain assistant

counsel,” and directed Plaintiff to “leave the courts and be on a

[one hour] standby.”    (Id.)     “[Plaintiff] resisted the offer to

leave and told [Judge McGhee] that [Plaintiff] was confused as to

[Plaintiff’s] trial status and date and needed more clarity.”

(Id.)    “[Judge McGhee] told [Plaintiff] to inquire with assistant

counsel and to leave the court room before [Plaintiff] was held in

criminal contempt.”    (Id.)    The Complaints also allege that

     [Judge] McGhee did not dismiss the complaint and chose to
     continue prosecuting [Plaintiff] for this traffic

                                  -23-
      infraction against [Plaintiff] despite the complainant
      failing to make any Superior Court appearance. [Judge
      McGhee] also issued a [sic] order for arrest for failure
      to appear on 2/5/18 with a 4000$ [sic] secured bond even
      though [Plaintiff] spoke directly to [Judge] McGhee and
      looked directly in his eyes as he threatened [Plaintiff]
      with contempt of court on 2/5/18.

(Id. at 8.)

      During Plaintiff’s hearing before Judge Hennit on March 26,

2018, Plaintiff objected to the setting of a trial date.    (Id. at

6.)   As Plaintiff voiced his objections, Judge Hennit stopped

Plaintiff and advised him that anything he said could be used

against him.    (Id.)   As such, Plaintiff

      realized that [Judge Hennit] was in on it too obviously.
      [Plaintiff] began to get enraged at the blatant
      mistreatment and unfairness of [Judge Hennit]. . . .
      Similar events that happen[ed] with [Judge] McGhee
      happened in this matter. [Plaintiff] was told to leave,
      and threatened with criminal contempt, only this time the
      rage made [him] shout that [he would] file claim [sic]
      for this deprivation and [Judge Hennit] said something
      about jail.

(Id. at 6.)    Moreover,

      [Judge] Hinnit [sic] did not dismiss the complaint and
      chose to continue prosecuting [Plaintiff] despite the
      complainant   failing   to   make  any   Superior   Court
      appearance. [Judge Hennit] also issued an order for
      arrest for failure to appear on 3/26/18 with a 4000$
      [sic] secured bond even though [Plaintiff] spoke directly
      to [Judge Hennit] and looked directly in her eyes as she
      threatened [Plaintiff] with contempt of court on 3/26/18.
      She even told [Plaintiff] she would note [his] appearance
      but later issued an order for arrest the same day she
      talked to [Plaintiff] face to face in front of [ADA
      Sykes] and [Deputy Clerk Smith].

(Id. at 8.)



                                 -24-
     Notably, the Complaints allege that both Judge McGhee and

Judge Hennit presided, as judges, over Plaintiff’s state criminal

cases. (See id. at 3, 6.)           “Judges performing judicial acts within

their jurisdiction are entitled to absolute immunity from civil

liability claims,” In re Mills, 287 F. App’x. 273, 279 (4th Cir.

2008) (emphasis added), “even if such acts were allegedly done

either maliciously or corruptly,” King v. Myers, 973 F.2d 354, 356

(4th Cir. 1992) (citing Pierson, 386 U.S. 547, 554 (1967)).                        See

also Mireles v. Waco, 502 U.S. 9, 11 (1991) (stating that “judicial

immunity    is    an    immunity    from    suit,    not    just    from      ultimate

assessment       of    damages”).      To     determine     whether      an    action

constitutes a “judicial act” protected by judicial immunity, the

Court must consider “whether the function is one normally performed

by a judge, and whether the parties dealt with the judge in his or

her judicial capacity.”        King, 973 F.2d at 357.            Thus, a plaintiff

can overcome the judicial immunity bar only if the judge’s “actions

were non-judicial or the actions were judicial but were taken

without jurisdiction.”        Evans v. Downey, No. 1:15-CV-117, 2016 WL

3562102, at *2 (W.D. Ky. June 24, 2016) (unpublished) (citing

Mireles, 502 U.S. at 13).

     Here, the Complaints do not allege that either Judge McGhee or

Judge Hennit lacked jurisdiction over Plaintiff’s cases.                          (See

Docket Entry 2 at 1-3.) The actions Plaintiff challenges - issuing

orders,    conducting      hearings,    and    the   like    -     all   qualify   as


                                       -25-
judicial.    See King, 973 F.2d at 357.      Further, even though

Plaintiff alleges that Judge McGhee and Judge Hennit conspired with

other named Defendants to deny Plaintiff’s constitutional rights,

judicial immunity still applies.      See id. at 356 (ruling that

judicial immunity attaches even where a judge’s actions qualify as

malicious or corrupt); see also Mikhail v. Kahn, 991 F. Supp. 2d

596, 660 (E.D. Pa. 2014) (holding that “[j]udges are absolutely

immune from suit” for money damages arising from their judicial

acts, even if such acts took “place ex parte and without notice or

a hearing” (internal quotation marks omitted)).   Accordingly, both

Judge McGhee and Judge Hennit enjoy absolute judicial immunity from

Plaintiff’s damages claims.

     Moreover, this immunity extends to Plaintiff’s request for

injunctive relief (whether brought in connection with individual

capacity or official capacity claims).    See Clay v. Osteen, No.

1:10cv399, 2010 WL 4116882, at *3-4 (M.D.N.C. Oct. 19, 2010)

(unpublished) (analyzing judicial immunity doctrine in monetary

damages and injunctive relief contexts), recommendation adopted,

slip op. (M.D.N.C. Nov. 17, 2010); see also, e.g., Pearson v.

District Att’y Billy W., No. 5:16-CT-3182, 2017 WL 5163368, at *5

(E.D.N.C. June 26, 2017) (unpublished) (“[J]udges have absolute

immunity from a claim for damages arising out of their judicial

actions.    Not only are judge[s] immune from claims for monetary

damages, they are immune from requests for injunctive relief.”


                               -26-
(citations omitted)), report and recommendation adopted sub nom.

Pearson v. West, No. 5:16-CT-3182, 2017 WL 5163235 (E.D.N.C. Nov.

7, 2017) (unpublished).8

     Finally, any official capacity claim for damages against Judge

McGhee and Judge Hennit fails as a matter of law because the State

of North Carolina employs them, see N.C. Gen. Stat. §§ 7A-3

(bringing all court operations under control of state), 7A-41

(establishing superior courts and providing for superior court

judges), 7A-130 (establishing district courts), 7A-132 (providing

for district court judges).   “[A] suit against a state official in

his or her official capacity is not a suit against the official but

rather is a suit against the official’s office,” Will, 491 U.S. at

70, and “a State is not a person within the meaning of § 1983,” id.

at 64.

     For all these reasons, the Court should dismiss Plaintiff’s

Section 1983 claims against Judge McGhee and Judge Hennit.

     iii. Clerk Frye, Deputy Clerk Thomas, and Deputy Clerk Smith

     With respect to Plaintiff’s claims against Clerk Frye, Deputy

Clerk Thomas, and Deputy Clerk Smith, the Complaints assert that:



     8
       To the extent Plaintiff has sought declaratory relief
against Judge McGhee and Judge Hennit, his request fails as a
matter of law.    As explained above in the discussion regarding
Plaintiff’s claims against ADA Sykes, the Complaints do not present
proper requests for “[d]eclaratory judgments [which] are meant to
define the legal rights and obligations of the parties in
anticipation of some future conduct.” Clay, 2010 WL 4116882, at *4
(internal quotations marks omitted).

                               -27-
     Clerk [ ] Frye is held personally liable and on liable
     official bond for misfeasance of [Deputy Clerk] Thomas,
     clerk present on 2/5/2018 in Superior Court room 6B and
     for misfeasance of [Deputy Clerk] Smith, clerk present on
     2/5/2018 in Superior Court room 6B. [Clerk] Frye Name
     [sic] was signed to Each order for arrest for failure to
     appear.

     [Deputy Clerk] Thomas failed to note [Plaintiff’s]
     appearance for the record, docket, and calendar on 2/5,
     creating the illusion that [Plaintiff] made no physical
     appearance subsequently resulting in a warrant for arrest
     for failure to appear.

     [Deputy Clerk] Smith failed to note [Plaintiff’s]
     appearance for the record, docket, and calendar on 3/26,
     creating the illusion that [Plaintiff] made on physical
     appearance subsequently resulting in a warrant for arrest
     for failure to appear.

(Docket Entry 2 at 8, 9.)

     Based on these allegations, quasi-judicial immunity shields

Clerk Frye, Deputy Clerk Thomas, and Deputy Clerk Smith from

Plaintiff’s individual capacity claims.   Such immunity exists “due

to the danger that disappointed litigants, blocked by the doctrine

of absolute immunity from suing the judge directly, will vent their

wrath on clerks, court reporters, and other judicial adjuncts.”

Ward v. Plymale, Civ. Action No. 3:12-6186, 2013 WL 6164277, at *19

(S.D. W. Va. Nov. 25, 2013) (unpublished) (internal quotation marks

omitted). This “immunity extends to those persons performing tasks

so integral or intertwined with the judicial process that these

persons are considered to be figurative arms of the very commanding

judge who is immune.”   Shelton v. Wallace, 886 F. Supp. 1365, 1371

(S.D. Ohio 1995); see also Jackson v. Houck, 181 F. App’x 372, 373


                                -28-
(4th   Cir.   2006)   (“Absolute   immunity   applies   to   all   acts   of

auxiliary court personnel that are basic and integral parts of the

judicial function.”).     Quasi-judicial immunity also forecloses any

claim for injunctive relief against Clerk Frye, Deputy Clerk

Thomas, and Deputy Clerk Smith.       See Montero v. Travis, 171 F.3d

757, 761 (2d Cir. 1999) (barring injunctive relief against a

quasi-judicial official); Gilmore v. Bostic, 636 F.Supp. 2d 496,

506 (S.D. W.Va. 2009) (same) (collecting cases).

       To the extent the Complaints assert official capacity Section

1983 claims for damages against Clerk Frye, Deputy Clerk Thomas,

and Deputy Clerk Smith, such claims would fail as frivolous,

because “a suit against a state official in his or her official

capacity is not a suit against the official but rather is a suit

against the official’s office,” Will, 491 U.S. at 71, and “a State

is not a person within the meaning of § 1983,” id. at 64.          In North

Carolina, “[t]he clerk of superior court is a full-time employee of

the State,” N.C. Gen. Stat. § 7A-101(a), and “[a]ll personnel in

the clerk’s office are employees of the State,” N.C. Gen Stat.

§ 7A-102(a).     As a result, any official capacity claim against

Clerk Frye, Deputy Clerk Thomas, and Deputy Clerk Smith, under

Section 1983, suffers from an obvious fatal defect, as “neither a

State nor its officials acting in their official capacities are

‘persons’ under § 1983,” Will, 491 U.S. at 71.




                                   -29-
     Accordingly, the Court should dismiss the Section 1983 claims

against Clerk Frye, Deputy Clerk Thomas, and Deputy Clerk Smith.

     iv. Attorney McCormick and Bondsman Barrino

     Regarding   Attorney McCormick,   the   Complaints   assert   that

Plaintiff “felt [Attorney McCormick] was a party to the conspiracy

to deprive [Plaintiff] of federal liberties because [Plaintiff]

would not do things their customary erroneous illegal and unfair

way.”   (Docket Entry 2 at 6; see also id. at 14 (asserting that ADA

Sykes and Attorney McCormick “acting individually and in concert,

deliberately and recklessly attempted to coerce [Plaintiff] into

taking a guilty plea”).)      Further, Plaintiff has alleged that

“[Attorney] McCormick has not made any motions on [Plaintiff’s]

behalf did [sic] not make any attempt to correct the courts [sic]

error in issuing the order for arrest at any time before or after

this arrest have [sic] been made even though she had knowledge of

[Plaintiff’s] appearance and the order for arrest.”       (Id. at 8.)

It bears noting, however, that the Complaints also state that

Attorney McCormick served as Plaintiff’s “stand-by counsel” and

informed him that, in such capacity, she “could not make motions

for [him] or speak for [him], [she could] only answer [his]

questions.”    (Id. at 4.)   Finally, as to Bondsman Barrino, the

Complaints assert that

          [Bondsman] Barrino knew of the unlawful arrest
     pursuant to documents issued to her by the courts for a
     warrant issued for [failure to appear] on 3/26/2018, but
     [she] tried to passively coerce with the threat of

                                -30-
     ‘things getting bad for [Plaintiff]’ to turn [himself] in
     with out time to get [his] affairs in order for an [sic]
     bogus warrant she alleges was set for a appearance docket
     for 3/28/2018 and that the warrant was not for 3/26/2018.

(Id. at 9.)

     The foregoing conclusory allegations fail to state viable

conspiracy claims against Attorney McCormick and Bondsman Barrino.

See Iqbal, 556 U.S. at 680 (“[T]he plaintiffs’ assertion of an

unlawful agreement [i]s a legal conclusion and, as such, [i]s not

entitled to the assumption of truth.”) (internal quotation marks

omitted)).     Nor can Plaintiff maintain a non-conspiracy Section

1983 claim against Attorney McCormick or Bondsman Barrino, because

such claims require “state action,” Hall v. Quillen, 631 F.2d 1154,

1155 (4th Cir. 1980), and the Complaints fail to establish that

either Attorney McCormick or Bondsman Barrino qualify as state

actors. The claims against Attorney McCormick and Bondsman Barrino

therefore fail as a matter of law.          See, e.g., American Mfrs. Mut.

Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999) (holding that Section

1983’s under-color-of-state-law requirement “excludes from its

reach merely private conduct, no matter how discriminatory or

wrongful” (internal quotation marks omitted)).

     To prove that a defendant acted under color of state law, “the

person charged must either be a state actor or have a sufficiently

close relationship with state actors such that a court would

conclude    that   the   non-state   actor    is   engaged   in   the   state’s

actions.”     Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599,

                                     -31-
615 (4th Cir. 2009).             Although a private entity may satisfy that

condition by performing functions “traditionally the exclusive

prerogative of the State,” Jackson v. Metropolitan Edison Co., 419

U.S. 345, 353 (1974), the Complaints lack any indication that either

Attorney McCormick or Bondsman Barrino’s actions so qualify (see

Docket Entry 2 at 3-9, 14-15).                    To the contrary, the actions

attributed to Attorney McCormick and Bondsman Barrino fall outside

the reach of Section 1983.              See Erwin v. Byrd’s Bail Bonding, Civ.

Action No. 2:10–1948-CWH-RSC, 2010 WL 3463881, *2 (D.S.C. Aug. 5,

2010) (unpublished)(“It is well settled that bail bonding companies

and    bail    bondsmen     do    not    act   under       color   of   state   law.”),

recommendation adopted, 2010 WL 3489113 (D.S.C. Sept. 3, 2010); Kirk

v. Curran, No. 3:09CV301-3, 2009 WL 2423971, *1 (W.D.N.C. Aug. 4,

2009)       (unpublished)    (“[N]either          public    defenders    nor    private

criminal attorneys are ‘state actors’ under [Section] 1983.”),

aff’d, 357 F. App’x 529 (4th Cir. 2009).

       Given these considerations, the Court should dismiss the

Section 1983 claims against Attorney McCormick and Bondsman Barrino.

       v. Officer Ferguson

       As to Officer Ferguson, the Complaints allege that, on June 3,

2018, “[Officer] Ferguson, communicating with [Bondsman Barrino] and

told [sic] to come to [Plaintiff’s] job and arrest [Plaintiff] did

so    and    attempted to have other officers make the arrest and

transport      [Plaintiff] to the detention center, but mistreated


                                           -32-
[Plaintiff] and exposed [Plaintiff] unlawfully and intentionally to

air pollution and [Plaintiff] suffered damages.”   (Docket Entry 2

at 9.)   In this regard, Plaintiff alleges that, after Officer

Ferguson arrested Plaintiff,

     [Officer] Ferguson moved [Plaintiff] to the back of his
     car, that was still on and . . . the engine was running
     and exhaust fumes were leaving the muffler and tailpipes
     in the rear of the vehicle. [Plaintiff] asked [Officer]
     Ferguson to move [Plaintiff] because the fumes and heat
     from the exhaust was making [him] nauseous.      [Officer
     Ferguson] said [Plaintiff] would be ok. [Plaintiff] asked
     [Officer Ferguson] could [Plaintiff] make a phone call
     because [he] was very fearful and wanted someone to know
     what was happening to [him] before [he] was thrown away
     in a dungeon for a month or so. [Officer Ferguson] said
     yes and allowed [Plaintiff] to tell [sic] enter the
     security code in [Plaintiff’s] phone.     As [Plaintiff]
     called Trisha [he] began to sweat profusely and asked
     [Officer] Ferguson] to move [Plaintiff] away from the
     exhaust. [Officer Ferguson] refused. [Plaintiff] began
     to faint and [Officer Ferguson] got angry and told
     [Plaintiff], shouting, “don’t fall, stop falling, you
     better not fall!” [Plaintiff] remember[s] waking on the
     ground with who [he] thought was [Officer] Ferguson,
     holding [him] up by the shoulders while [Plaintiff’s]
     lower body was on the ground. When [Plaintiff] asked if
     he could stand up because the fumes were in [his] face
     more now, [he] could hear [Officer] Ferguson say, “when
     you stop acting.” [Plaintiff] thought [Officer Ferguson]
     was behind him but his voice was further away then and
     behind [Plaintiff]. [Plaintiff] looked over [his] left
     shoulder upward and saw a frown on [Officer Ferguson’s]
     face while he was looking and touching in a scrolling
     motion on [Plaintiff’s] phone. [Plaintiff] asked if [he]
     could stand up again and [Officer Ferguson] said “when
     you stop acting.” [Plaintiff] got enraged and afraid for
     [his] life at the same time and fed up with the injustice
     and shouted that [he] was going to “stand up right now,”
     the officers resisted [him], then eventually let [him]
     up, and [Plaintiff] demanded Ems be called and that [he]
     be taken to the hospital. [Plaintiff] was diagnosed with
     suffering from exposure to air pollution and received a
     2000$ [sic] bill from the hospital weeks later.
     [Plaintiff] was taken to jail afterward and had to pay

                               -33-
     another 500 dollars to bonds by Amy because of the fruits
     of the poisonous tree planted initially by [Judge] McGhee
     and [ADA] Sykes and then watered and nurtured by [Judge]
     Hennit, and other named defendants the chain of events
     following [Plaintiff’s] appearances of 2/5 and 3/26.

(Id. at 7-8.)

     Police officers possess immunity from Section 1983 liability

for money damages as long as “their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable

person would have known.”          Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982).     “Qualified       immunity      protects       officers    who    commit

constitutional violations, but who, in light of clearly established

law, could reasonably believe [their] actions were lawful.”                   Henry

v.   Purnell,     652     F.3d   524,    531     (4th   Cir.   2011).       “For   a

constitutional right to be clearly established, its contours must

be sufficiently clear that a reasonable official would understand

that what he is doing violates that right . . . .”               Hope v. Pelzer,

536 U.S 730, 739 (2002).           Absent a constitutional violation, the

qualified immunity analysis “ends right then and there.”                    Abney v.

Coe, 493 F.3d 412, 415 (4th Cir. 2007).

     In   this    case,     even     liberally    construed,    the     Complaints’

assertions      (quoted     above)      that    Officer    Ferguson     “mistreated

[Plaintiff] and exposed [him] unlawfully and intentionally to air

pollution” (by requiring him to stand behind a vehicle) do not

plausibly    establish      that     Officer    Ferguson    unlawfully      deprived

Plaintiff of his constitutional rights. Therefore, the Court should


                                         -34-
dismiss the Section 1983 claim against Officer Ferguson for failure

to state a claim or, alternatively, based on qualified immunity.

       vi. Winston-Salem

       In regards to Winston-Salem, the Complaints assert:

            City of Winston Salem is a municipality that is a
       political subdivision of the state of North Carolina, was
       the Employer of [Judge Hennit] and [Judge McGhee], and is
       and was at all times relevant to this complaint
       responsible for the policies, practices, and customs of
       the [Hall of Justice] and the Forsyth County District
       attorney’s Office, [as well as the Clerk’s Office].

(Docket Entry 2 at 3.)     In addition, the Complaints allege that

“[t]he Winston Salem municipality hiring [Judge Hennit] is [sic]

liable for her actions in office under this local government

municipal One Hour Standby Trial Notice policy . . . .”      (Id. at

10.)

       The Complaints thus seek damages from Winston-Salem based on

the premise that it employs Judge Hennit and Judge McGhee and

controls the operations of the Hall of Justice, the Clerk’s Office,

and the Forsyth County District Attorney’s Office.    However, Judge

Hennit and Judge McGhee work as officials within the North Carolina

judiciary, see N.C. Gen. Stat. §§ 7A-3 (consolidating all courts

within North Carolina into unified “General Court of Justice”), 7A-4

(creating “superior court division” and “district court division”

within “General Court of Justice”), 7A-41 (establishing superior

court and providing for superior court judges), 7A-130 (establishing

district courts), 7A-132 (providing for district court judges) and


                                 -35-
the Hall of Justice, the Clerk’s Office, and the Forsyth County

District Attorney’s Office all fall under the authority of the State

of North Carolina (not local municipalities), see N.C. Gen. Stat.

§§ 7A-3 (bringing all court operations under control of state),

7A-60 (“The State shall be divided into prosecutorial districts

. . . .   There shall be a district attorney for each prosecutorial

district . . . .”), 7A-100 (establishing clerk’s offices).      The

Court therefore should dismiss all claims against Winston-Salem.

     vii. Hall of Justice, the Clerk’s Office, and Forsyth County
     District Attorney’s Office

     “Inanimate objects, such as buildings, facilities, and grounds

do not act under color of state law.”   Jones v. Lexington Cty. Det.

Ctr., 586 F. Supp. 2d 444, 451 (D.S.C. 2008) recommendation adopted,

id. at 450; see also Rhodes v. Seventh Cir. Solicitors [sic] Office,

Civ. No. 9:09-1863, 2009 WL 2588487 at *3 (D.S.C. Aug. 19, 2009)

(unpublished) (dismissing Section 1983 claims against “Spartanburg

County Public Defenders Office” and “Seventh Circuit Solicitor’s

Office” because, as “either buildings or facilities,” they do not

“act under color of state law”).   Plaintiff thus cannot maintain a

claim against the Hall of Justice, the Clerk’s Office, or the

Forsyth County District Attorney’s Office.

     Additionally, as explained in the preceding section, the Hall

of Justice, the Clerk’s Office, and the Forsyth County District

Attorney’s Office all operate as arms of North Carolina’s state



                                -36-
government.    As such, they do not qualify as “persons” amenable to

suit under Section 1983.     See, e.g., Grady v. Vickory, Civ. No.

5:11-CT-3212, 2013 WL 12121997, at *1 (E.D.N.C. May 8, 2013)

(unpublished) (citing Will, 491 U.S. at 71, and dismissing as

frivolous Section 1983 claims against Wayne County Clerk’s Office

and Wayne County District Attorney’s Office), appeal dismissed, 544

F. App’x 191 (4th Cir. 2013).

     As a result, the Court should dismiss Plaintiff’s Section 1983

claims against the Hall of Justice, the Clerk’s Office, and the

Forsyth County District Attorney’s Office.

     viii. Insurance Companies

     Lastly, the Complaints provide no factual matter to support any

Section 1983 claim against the Insurance Companies.   (See generally

Docket Entry 2.)      The Complaints state only that “[i]nsurance

[c]ompanies giving surety bond of named defendants have a liability

to cover the damages generated by named defendants but [Plaintiff]

needs to initiate a discovery procedure for the names of companies.”

(Id. at 10.)   Because (for reasons shown above and below) no viable

claims lie against any “named defendants,” no “damages generated by

named defendants” exist as to which the Insurance Companies “have

a liability to cover.”    (Id.)    As such, the Court should dismiss

Plaintiff’s Section 1983 claim against Insurance Companies.




                                  -37-
     C. Section 1985 Claim

     In regard to the Section 1985 claim, the Complaints appear to

proceed under Section 1985(3), as they offer no facts that could

sustain a claim under Section 1985(1) or (2).9     With respect to

Section 1985(3), the Complaints must show:

     (1) a conspiracy of two or more persons, (2) who are
     motivated   by  a   specific   class-based,   invidiously
     discriminatory animus to (3) deprive the plaintiff of the
     equal enjoyment of rights secured by the law to all, (4)
     and which results in injury to the plaintiff as (5) a
     consequence of an overt act committed by the defendants
     in connection with the conspiracy.

Thomas v. The Salvation Army S. Territory, 841 F.3d 632, 637 (4th

Cir. 2016) (internal quotation marks omitted).

     Here, the Section 1985 claim rests on a conclusory assertion

of “personal animas [sic] shared by the named defendants for

[Plaintiff] not accepting the terms of their shared knowledgeable


     9
        “Section 1985(1) prohibits conspiracies to prevent
individuals from holding office or discharging official duties.”
Stankowski v. Farley, 251 F. App’x 743, 747 n.1 (3d Cir. 2007).
Meanwhile, Section 1985(2) addresses acts, in state court
proceedings, involving “force, intimidation, or threat” against
witnesses or jurors to obstruct justice because of race or other
group-related bias.     42 U.S.C. § 1985(2); see also Kush v.
Rutledge, 460 U.S. 719, 725-26 (1983) (explaining that the relevant
portion of Section 1985(2) “contains language requiring that the
conspirators’ actions be motivated by an intent to deprive their
victims of the equal protection of the laws,” further understood as
“racial,    or   perhaps   otherwise    class-based,    invidiously
discriminatory animus” (internal quotation marks omitted));
Stankowski, 251 F. App’x 743, 747 n.1 (3d Cir. 2007) (“Section
1985(2) prohibits conspiracies to prevent witnesses from testifying
in court, injuring witnesses who have testified, or attempting to
influence or injure grand or petit jurors.”). The Complaints do
not allege any such conduct. (See Docket Entry 2.)

                               -38-
act to get [him] to accept the contract to plead guilty and for

inquiring into the restraint on [his] liberties.”          (Docket Entry 2

at 6.)     Such allegations do not establish that Defendants acted out

of any racial or “specific class-based, invidiously discriminatory

animus,” Thomas, 841 F.3d at 637 (internal quotation marks omitted);

see   also    Griffin   v.   Breckenridge,    403   U.S.   88,   102   (1971)

(concluding that Section 1985(3) requires proof of “some racial, or

perhaps otherwise class-based, invidiously discriminatory animus

behind the conspirators’ action”).           Simply put, the Complaints’

conclusory assertions of a conspiracy do not plausibly assert a

claim under Section 1985(3).       See Iqbal, 556 U.S. at 678.10




      10
       Additionally, the Complaints request relief pursuant to 42
U.S.C. § 2000h-2.    (Docket Entry 2 at 17.)    More specifically,
Plaintiff asks “[f]or the Attorney General to [i]ntervene pursuant
to 42 U.S.C.A. (2000 H-2) and that the Attorney General [e]xplain
the Constitutionality of this 1 hour trial notice policy pursuant
to Rule 5.1 of the F.R.C.P.”       (Docket Entry 2 at 17.)      The
Complaints, however, contain no facts that plausibly suggest that
Defendants discriminated against Plaintiff on the basis of race,
color, religion, sex, or national origin. (See generally Docket
Entry 2.) As such, any request for intervention by the Attorney
General lacks merit.     The Complaints’ lack of factual matter
showing racial discrimination similarly precludes relief based on
the Complaints’ reference to “42 U.S.C.A. 1981 allow[ing Plaintiff]
the right to give evidence and receive full benefit of all laws and
proceedings for the security of persons or property subject to like
punishment” (id. at 2). See Aleman v. Chugach Support Servs. Inc.,
485 F.3d 206, 211 (4th Cir. 2007) (explaining that Section 1981
addresses “racial discrimination”). Finally, “[b]ecause [he] has
failed to state plausible claims for relief under Sections 1981,
198[3, and] 1985, . . . Plaintiff’s claim for attorneys’ fees under
[42 U.S.C. §] 1988 is moot and must be dismissed.”        Duncan v.
United Servs. Auto. Ass’n Ins., Civ. No. 14-2989, 2016 WL 3952091,
at *8 (E.D. La. July 22, 2016) (unpublished).

                                    -39-
     D. State-Law Claims

     As a final matter, given the dismissal of the Complaints’

federal claims (i.e., the Sections 1983 and 1985 claims), the Court

should also dismiss any related state-law claims (e.g., obstruction

of justice (see Docket Entry 2 at 2). Federal courts “have original

jurisdiction of all civil actions arising under the Constitution

[and] laws . . . of the United States.”      28 U.S.C. § 1331.11   “[I]n

any civil action of which the [federal] courts have original

jurisdiction,    the   [federal]    courts   shall   have   supplemental

jurisdiction over all other claims that are so related to claims in

the action within such original jurisdiction that they form part of

the same case or controversy under Article III of the United States

Constitution.”   28 U.S.C. § 1367(a).     Nevertheless, a federal court

“may decline to exercise supplemental jurisdiction over a claim,”




     11
        Federal courts also maintain “original jurisdiction of all
civil actions where the matter in controversy exceeds the sum or
value of $75,000, exclusive of interest and costs, and is between
. . . citizens of different States.” 28 U.S.C. § 1332(a). Under
Section 1332(a), original “jurisdiction does not exist unless each
defendant is a citizen of a different State from each plaintiff.”
Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978)
(emphasis in original). In these cases, the Complaints assert that
Plaintiff and at least one defendant qualify as citizens of North
Carolina (Docket Entry 2 at 1), thus precluding original
jurisdiction over these actions under Section 1332(a). Moreover,
the Complaints do not purport to invoke diversity jurisdiction.
(See id. at 2 (asserting “federal jurisdiction pursuant to
[Section] 1331, over claims arising under [Section] 1983”).)
Accordingly, federal question jurisdiction provides the only source
of the Court’s original jurisdiction over these matters.

                                   -40-
28 U.S.C. § 1367(c), if it dismisses “all claims over which [it] has

original jurisdiction,”   28 U.S.C. § 1367(c)(3).

     Here, as discussed above, Plaintiff’s federal claims (i.e.,

those claims arising under the Constitution and laws of the United

States) warrant dismissal under 28 U.S.C. § 1915(e)(2).   The Court

thus may appropriately decline to exercise supplemental jurisdiction

over Plaintiff’s state-law claims. See Shanaghan v. Cahill, 58 F.3d

106, 110 (4th Cir. 1995) (explaining that, pursuant to Section

1367(c)(3), “a [federal] court has discretion to dismiss or keep a

case when it ‘has dismissed all claims over which it has original

jurisdiction,’” and that “[t]here are no situations wherein a

federal court must retain jurisdiction over a state law claim, which

would not by itself support jurisdiction” (emphasis in original)).

                            CONCLUSION

     The Court should dismiss the federal claims in the Complaints

under Section 1915(e)(2) as frivolous, for failing to state a claim,

and as barred by various immunity doctrines, and should decline to

exercise supplemental jurisdiction over the state claims in the

Complaints under Section 1367(c).

     IT IS THEREFORE ORDERED that Plaintiff’s Applications for Leave

to Proceed In Forma Pauperis (Docket Entry 1) are GRANTED FOR THE

LIMITED PURPOSE OF ALLOWING THE COURT TO CONSIDER A RECOMMENDATION

OF DISMISSAL.



                               -41-
     IT IS RECOMMENDED that the federal claims in these actions be

dismissed pursuant to 28 U.S.C. § 1915(e)(2), and the state claims

in these actions be dismissed without prejudice pursuant to 28

U.S.C. § 1367(c)(3).

                                     /s/ L. Patrick Auld
                                      L. Patrick Auld
                              United States Magistrate Judge


January 15, 2019




                              -42-
